UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7032


SAMUEL APPLEWHITE,

                 Petitioner - Appellant,

          v.

TRAVIS OUTLAW,

                 Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02043-BO)


Submitted:   November 15, 2011               Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Applewhite,     Appellant    Pro Se.        Mary   Carla Hollis,
Assistant Attorney      General,    Raleigh,     North    Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Samuel Applewhite seeks to appeal the district court’s

order     dismissing       as     untimely    his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing        of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,       537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Applewhite has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,      and    dismiss      the       appeal.        We

dispense      with       oral     argument    because        the     facts       and     legal




                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                4